DETAILED ACTION
Status of Claims: Claims 15-23 and 25-28 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan Smith, Attorney/Agent for Applicants, on 01/13/2022.
Please amend claims 15 and 28 as follows:

	15. (Currently Amended) A communication control device in communication with multiple nodes, being configured to transmit and receive a frame having a data field to which data partitions of specified capacities for the respective multiple nodes are assigned, the communication control device comprising: 
processing circuitry configured to 
reconfigure the frame by changing a ratio of each of the data partitions in the data field based on a communication state of a network including the multiple nodes; and 
instruct the multiple nodes to execute a configuration process to enable the multiple nodes to transmit and receive the 


28. (Currently Amended) A communication control device in communication with multiple nodes, being configured to transmit and receive a frame having a data field to which data partitions of specified capacities for the respective multiple nodes are assigned, the communication control device comprising: 
processing circuitry configured to 
reconfigure the frame by changing a ratio of each of the data partitions in the data field based on a communication state of a network including the multiple nodes, and 
instruct the multiple nodes to execute a configuration process to enable the multiple nodes to transmit and receive the 
wherein, when an amount of change in communication capacity required for each of the slaves exceeds a predetermined threshold, the processing circuitry reconfigures the frame by changing the ratio of each of the data partitions in the data field based on the amount of change in the communication capacity.

Allowable Subject Matter
Claims 15-23 and 25-28 (renumbered as 1-13) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 15 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious wherein processing circuitry determines whether to permit execution of the configuration process based on a time required for the configuration process and a proportional change in communication efficiency after the execution of the configuration process which enables multiple nodes to transmit and receive the frame which was reconfigured by changing a ratio of each of the data partitions of specified capacities in the data field based on a communication state of a network including the multiple nodes.
Independent claim 22 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious wherein processing circuitry determines whether to permit execution of the configuration process based on a time required for the configuration process and a proportional change in communication efficiency after the execution of the configuration process which enables multiple nodes to transmit and receive the frame which was reconfigured by changing a ratio of each of the data partitions of specified capacities in the data field based on a communication state of a network including the multiple nodes.
Independent claim 28 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or 
Dependent claims 16-21, 23, and 25-27 are allowed based on the virtue of their dependency on the allowed base claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476